Jarvis Ballard plaint. agt the Estate of Michael Watts of London Merchant in the hands of Benjamin Davis or wheresoever it may bee found Deft in an action of the case for the witholding or non payment of thirty two pounds and ten Shillings or thereabout due in mony upon accot with all other due damages etc. . . . The Jury . . . found for the Defendt costs of Court. mr Hudson Leverett appearing as Attourny for the plaint. appeald from this Judgemt unto the next Court of Assistants and himselfe principall in thirty two pounds and John Fayreweather and William Coleman Sureties in £.16. apeice were respectiuely bound ... for the prosecution of sd Appeale . . .
[ See Records of Court of Assistants, i. 112.]